NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

SEAN GREENE,                             )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-2894
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 15, 2019.

Appeal from the Circuit Court for Polk
County; Mark F. Carpanini, Judge.

Sean Greene, pro se.

Ashley Moody, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and CASANUEVA and KHOUZAM, JJ., Concur.